DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 2/22/2021.  Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Gloria on 9/8/2021.
The application has been amended as follows:

9. (Currently Amended) The server system of claim 8, wherein at least one of the button element, the dropdown menu element, or the overflow menu element is associated with a plurality of action element attributes comprising a color attribute [[or]] and an action text attribute.

19. (Currently Amended) The method of claim 18, wherein at least one of the button element, the dropdown menu element, or the overflow menu element is and an action text attribute.

1-8, 10-18, and 20. (as filed 2/22/2021)

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach, suggest, or render obvious, alone or in combination, all of the limitations in the independent claims.  The closest found prior art is:
Lorenz et al. (US 2014/0033171 A1), which teaches an apparatus for building and rendering a message user interface (UI) within a group-based communication interface of a group-based communication system (“The user may configure their interface into the social networking system 102, in effect, configuring their own web portal. For example, the user may create customized views of their favorite or frequently-visited content. The content may represent profiles of other users, documents, links, pictures, music, online forums (e.g., a bulletin board, a messages area, a discussion board), interactive communication (e.g., web talk, instant messaging), or other information,” paragraph 0044 lines 3-10), the apparatus comprising at least one processor (figure 11 part 1102) and at least one memory (figure 11 parts 
in circumstances where the message UI triggering event is identified among the user message data (“it is determined whether the configurable software object has an associated user-defined configuration,” paragraph 0064 lines 1-3),
determine, based on the message UI triggering event, a customizable block configuration (“it is determined whether the configurable software object has an associated user-defined configuration and, if so, then the user-defined configuration is accessed,” paragraph 0064 lines 1-4) to define the message UI that is rendered within the group-based communication interface (“The first configuration may include size and position data for displaying the first configurable software object in a display,” paragraph 0056 lines 4-6),
transmit a customizable block request to the external application associated with the customizable block configuration (figure 4 step 402),
receive customizable block data from the external application associated with the customizable block request (figure 4 step 404), and
render the message UI within the group-based communication interface based on the customizable block configuration and on the customizable block data (“At 306, the first data is displayed in the display using the first configurable software object, where the first configurable software object is configured to display the data using the first configuration,” paragraph 0056 lines 12-15),
and Hiir et al. (US 2009/0125593 A1), which teaches a method comprising:
receive, from an external application, user message data (“The proxy server 146 then transmits the message bundle to the client 110, 122 over the P2P system in step S612. The client then installs the message bundle. The new message bundle can add new messages to the client, as well as make changes to existing messages or delete message,” paragraph 0120 lines 2-7) associated with the group-based communication interface to be rendered to a client device (“Started an IM chat conversation with more than one party (called a multichat),” paragraph 0065 lines 1-2); and
parse the user message data to identify a message UI triggering event, wherein the message UI triggering event is associated with the client device (“the message comprising a content portion and a control portion, … the communication client reading the control portion of the message and extracting data defining a trigger event and a condition,” paragraph 0005 lines 6-7, 10-12).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a 

/Ryan Barrett/
Primary Examiner, Art Unit 2145